NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 20, 2018 *
                             Decided September 21, 2018

                                        Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      AMY J. ST. EVE, Circuit Judge


No. 18-1995

DONNA K. PEARSON,                                Appeal from the United States District
    Plaintiff-Appellant,                         Court for the Southern District of Illinois.

      v.                                         No. 13-0319-MJR-SCW

BARCLAY BANK OF DELAWARE,                        Michael J. Reagan,
et al.,                                          Chief Judge.
        Defendants-Appellees.

                                       ORDER

      Donna Pearson in 2014 voluntarily dismissed her suit alleging Barclay Bank
(among others) had defrauded her, and the case lay dormant until 2018, when she
moved to reopen it. See FED. R. CIV. P. 60(b). The district judge denied the motion
because Pearson had not identified any ground in Rule 60(b) that justified relief, and
because reopening would allow her “to gain a windfall of essentially a four year stay.”



      *
        We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. CIV. P. 34(a)(2)(A).
No. 18-1995                                                                        Page 2

       Pearson appeals, but the appeal is frivolous. Pearson asserts that the basis for her
Rule 60(b) motion was “shock and surprise,” a characterization that she does not
elaborate upon. Her two-sentence motion says even less; it neither mentions Rule 60 nor
hints at why she is entitled to relief. That second failure justified the court’s denial of
her motion. See Nelson v. Napolitano, 657 F.3d 586, 589–90 (7th Cir. 2011). Even if we
assumed that her motion fell under Rule 60(b)(1) (“[T]he court may relieve a party …
from a final judgment … for … surprise.”), Pearson would have had to move for relief
within the one-year period specified in Rule 60(c)(1). Nelson, 657 F.3d at 590. And taking
things one step further, even if her motion could be construed under Rule 60(b)(6)’s
“catchall” provision, the motion could not have been granted unless she presented
“extraordinary circumstances,” Arrieta v. Battaglia, 461 F.3d 861, 865 (7th Cir. 2006), an
implausible scenario given that she asked to dismiss her own case.

                                                                              AFFIRMED